                                                                                           FILED
                                                                                  2020 Apr-08 AM 10:23
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

THOMAS GADDIS,                              )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No.: 1:20-cv-00047-AKK-JEO
                                            )
JIMMY KILGORE,                              )
                                            )
       Respondent.                          )

                          MEMORANDUM OPINION

      This is an action for a writ of habeas corpus action filed pursuant to 28 U.S.C.

§ 2241 by petitioner Thomas Gaddis, pro se. Doc. 1. The petitioner claims his arrest

warrant violated the Fourth Amendment. Id. at 7, 10. On March 4, 2020, the

magistrate judge to whom the case was referred entered a report pursuant to 28

U.S.C. § 636(b), recommending that this habeas petition be dismissed without

prejudice to allow the petitioner to exhaust his state law remedies. Doc. 14. That

same date, the plaintiff filed “objections” to the respondent’s answer as well as two

“notices.” Docs. 15-17. Although the petitioner was notified of his right to file

objections to the report and recommendation within fourteen (14) days, doc. 14 at 6-

7, no objections to the report and recommendation have been filed with the court.

      The documents filed by the petitioner contemporaneously with the entry of

the report and recommendation, docs. 15-17, do not address the issue of whether he
exhausted his state court remedies. Having carefully reviewed and considered de

novo all the materials in the court file, including the magistrate judge’s Report and

Recommendation, the court is of the opinion that the magistrate judge’s findings are

due to be and are hereby ADOPTED and his recommendation is ACCEPTED.

Accordingly, the petition for writ of habeas corpus is due to be DISMISSED

WITHOUT PREJUDICE to allow the petitioner to exhaust his available state court

remedies.

      A separate Final Order will be entered.

      DONE the 8th day of April, 2020.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                         2
